Hart, J. (after stating the facts). An independent action for alimony will lie in this State. Wood v. Wood, 54 Ark. 172. Counsel for appellee has moved to affirm the decree because appellant has failed to abstract the evidence as required by the rules of this court. The correctness of the decision of the chancery court depends upon the evidence which was introduced before it. Counsel for appellant has fully abstracted the testimony of the husband but has only stated the effect upon his mind of the testimony of the wife. This is not sufficient. We are not called upon to explore the transcript to see what the testimony of the wife was. It was the duty of appellant to set out an abridgment of the wife’s testimony in his abstract and brief so that the court might form its own conclusion as to the effect of it. It was not sufficient for counsel to set out what he conceived to be the effect of her testimony. The conclusion of the court below on the facts testified to by the wife differs from the conclusion of the counsel here and it was the duty of counsel for appellant in his abstract of the facts to show that the court was in error by a succinct statement of the facts themselves rather than by his opinion of what the facts did show, and, not having done so, the presumption is that the decree was correct. Siloam Springs v. Broyles, 87 Ark. 202. Therefore, the decree will be affirmed.